338 S.E.2d 320 (1986)
Alma Juanita CAUBLE Employee-Plaintiff
v.
The MACKE COMPANY Employer-Defendant and
The Continental Insurance Company Carrier-Defendant.
No. 8510IC777.
Court of Appeals of North Carolina.
January 21, 1986.
*321 William S. Eubanks, Black Mountain, for plaintiff-appellee.
Hedrick, Eatman, Gardner & Kincheloe by Martha W. Surles, Charlotte, for defendants-appellants.
ARNOLD, Judge.
Defendants contend that the Commission erred in its decision to award plaintiff further compensation because the findings and conclusions of the Commission were based on a misapprehension of the law. We agree.
The plenary powers of the Commission are such that upon review, it may adopt, modify or reject the findings of fact of the Hearing Commissioner, and in doing so may weigh the evidence and make its own determination as to the weight and credibility of the evidence. Hollar v. Furniture Co., 48 N.C.App. 489, 269 S.E.2d 667 (1980). The Industrial Commission has the duty and authority to resolve conflicts in the testimony whether medical or not, and the conflict should not always be resolved in favor of the claimant. Rooks v. Cement Co., 9 N.C.App. 57, 175 S.E.2d 324 (1970).
The Commission in the case at bar did not weigh the evidence. Based on the language in the Opinion and Award, the Commission apparently acted under the *322 mistaken impression that the law required a finding for the plaintiff if there was any competent evidence to support such a finding. The authorities cited by the Commission to support this review of the evidence, especially Mayo v. City of Washington, 51 N.C.App. 402, 276 S.E.2d 747 (1981), apply only to the review of evidence by the Court of Appeals and the Supreme Court of this State.
When, as here, facts are found by the Commission under a misapprehension of the law, we are empowered to remand the case so that the evidence may be considered in its true legal light. Mills v. Fieldcrest Mills, 68 N.C.App. 151, 314 S.E.2d 833 (1984). Therefore, the case is remanded to the Industrial Commission to make findings of fact and conclusions of law consistent with this opinion.
Reversed and remanded.
WEBB and WELLS, JJ., concur.